    Case 2:21-mj-00170-JHR Document 4 Filed 07/08/21 Page 1 of 3         PageID #: 56




                         UNITED STATES v. JESSE KIESEL

                            SYNOPSIS – COMPLAINT


Name:                               Jesse Kiesel

Address:                            Biddeford, Maine
(City & State Only)

Year of Birth and Age:              1973 (48 years old)

Violations:                         Count 1:         Possession of child pornography
                                                     18 U.S.C. § 2252A(a)(5)(B).

                                    Count 2:         Attempted transfer of obscene material
                                                     to a minor
                                                     18 U.S.C. § 1470

                                    Count 1:         Class C felony. Not more than 10 years
                                                     imprisonment, and/or not more than a
                                                     $250,000 fine.
                                                     18 U.S.C. § 2252A(b)(2).

                                    Count 2:         Class C felony. Not more than 10
                                                     years imprisonment, and/or not more
                                                     than a $250,000 fine.
                                                     18 U.S.C. § 1470

Supervised Release:                 Count 1:         At least 5 years, maximum of life.
                                                     18 U.S.C. § 3583(k).

                                    Count 2:         Not more than 3 years
                                                     18 U.S.C. § 3583(b)(2)
    Case 2:21-mj-00170-JHR Document 4 Filed 07/08/21 Page 2 of 3             PageID #: 57




Maximum Term of Imprisonment for        Count 1:         Not more than 2 years.
Violation of Supervised Release:                         18 U.S.C. § 3583(e)(3).

                                                         But if Defendant is required to register
                                                         under the Sex Offender Registration
                                                         and Notification Act and commits an
                                                         offense under Chapter 109A, 110, 117,
                                                         or section 1201 or 1591, for which
                                                         imprisonment for a term longer than 1
                                                         year can be imposed, the court shall
                                                         revoke supervised release and impose
                                                         a term of imprisonment of not less than
                                                         5 years.
                                                         18 U.S.C. § 3583(k).

                                        Count 2:         Not more than 2 years
                                                         18 U.S.C. § 3583(e)(3)

Maximum Additional Term of              Count 1:         Life, less any term of imprisonment
Supervised Release for Violation of                      imposed on the revocation.
Supervised Release:                                      18 U.S.C. § 3583(k).

                                        Count 2:         Not more than 3 years, less the term of
                                                         imprisonment imposed for revocation.
                                                         18 U.S.C. § 3583(h)

Defendant’s Attorney:                   n/a

Primary Investigative Agency and Case   HSI
Agent Name:                             Task Force Officer Ronald Phillips

Detention Status:                       Not detained

Foreign National:                       No

Foreign Consular Notification Provided: N/A

County:                                 York

AUSA:                                   Noah Falk

Guidelines apply? Y/N                   Yes

Victim Case:                            Yes
   Case 2:21-mj-00170-JHR Document 4 Filed 07/08/21 Page 3 of 3            PageID #: 58




Corporate Victims Owed Restitution:   N/A

Assessments:                          $100.
                                      18 U.S.C. § 3013(a)(2)(A).

                                      Not more than $17,000.
                                      18 U.S.C. § 2259A(a)(1).

                                      $5000, if Defendant is found to be non-indigent.
                                      18 U.S.C. § 3014(a).
